362 S.W.3d 68 (2012)
STATE of Missouri, Respondent,
v.
Shawn Michael BYERS, Appellant.
No. WD 72001.
Missouri Court of Appeals, Western District.
March 27, 2012.
*69 Alexa I. Pearson, Columbia, MO, for appellant.
Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, ALOK AHUJA and GARY D. WITT, Judges.

ORDER
PER CURIAM.
Shawn Byers appeals his convictions for first-degree burglary and felony stealing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions.
AFFIRMED. Rule 30.25(b).